717 N.W.2d 333 (2006)
475 Mich. 907
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Quentin JOHNSTON, Defendant-Appellant.
Docket No. 130526. COA No. 254284.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether the sentencing guidelines statutes, MCL 777.31(2)(b), 777.32(2) and 777.33(2)(a), which require *334 that offense variables be scored the same for all offenders in multiple offender cases, apply to the scoring of codefendants for different offenses; and (2) whether points scored for one offense should be scored for all offenses in a criminal transaction.